Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 13, 2016

                                     No. 04-16-00319-CV

                                    Joseph Aaron HENRY,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15802A
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER

      The State of Texas’s brief was due to be filed in this appeal on or before September 30,
2016. Neither the brief nor a motion for extension of time has been filed.

        For this reason, the State of Texas is ORDERED to file its brief on or before October 19,
2016. NO EXTENSIONS OF TIME WILL BE ALLOWED. If the brief is not filed by this
date, the case will be submitted without the State of Texas’s brief.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court